     Case 2:20-cv-01035-TLN-KJN Document 44 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
      JOSEPH R. TOMELLERI,                              No. 2:20-cv-01035-TLN-KJN
10
                         Plaintiff,                     ORDER GRANTING STIPULATION TO
11                                                      EXTEND TIME TO RESPOND TO
             v.                                         MOTION TO DISMISS (DOC. 31) AND
12                                                      RESCHEDULE MOTION HEARING
      DMB ASSOCIATES, INC.; DMB
13    DEVELOPMENT, LLC;
      DMB/HIGHLANDS GROUP, LLC;
14    LAHONTAN, LLC.; LAHONTAN GOLF
      CLUB; DMB REALTY, INC.; MARTIS
15    CAMP REALTY, INC.;
16                       Defendants.
17
            The Court, having reviewed the Stipulation to Extend Time to Respond to Motion to
18
     Dismiss (Doc. 31) and Reschedule Motion Hearing, and good cause appearing:
19
            IT IS HEREBY ORDERED that the Motion Hearing for the Motion to Dismiss (Doc. 31)
20
     shall be reset for December 17, 2020 at 2:00 p.m. PST. Plaintiff shall file his response brief on or
21
     before November 19, 2020. Defendant Martis Camp Realty, Inc. shall file its reply brief on or
22
     before December 3, 2020.
23

24

25   DATED: October 23, 2020
                                                               Troy L. Nunley
26
                                                               United States District Judge
27

28
